Citation Nr: 1620304	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to August 28, 2010, and in excess of 50 percent from August 28, 2010, for service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to an effective date earlier than September 17, 2007, for the award of service connection for coronary artery disease (CAD).

3.  Entitlement to an additional month for a temporary total evaluation based on hospital treatment in excess of 21 days for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973.

This appeal is before the Board of Veterans' Appeals (Board) from September 2008, December 2009, and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The September 2008 rating decision, in part, granted service connection for PTSD with dysthymic disorder and assigned an initial 30 percent rating, effective April 18, 2007.  During the pendency of the appeal, in an August 2010 rating decision, the RO granted an earlier effective date due to clear and unmistakable error and assigned a 30 percent rating, effective November 30, 2006.  In an April 2013 rating decision, the RO granted a higher rating of 50 percent, effective August 28, 2010.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The December 2009 rating decision assigned a temporary evaluation of 100 percent, due to hospitalization over 21 days for service-connected PTSD, effective July 9, 2009, and an evaluation of 30 percent from September 1, 2009.

The November 2010 rating decision granted service connection for CAD and assigned an initial 30 percent rating, effective September 17, 2007.

In July 2014 and January 2015, the Board remanded all three issues for further evidentiary development, specifically for the scheduling of a Board hearing.  However, in an April 2016 letter, the Veteran withdrew his request for a Board hearing.  See VBMS, 4/19/16 Correspondence.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal concerning the issues of entitlement to higher initial ratings for his service-connected PTSD, an earlier effective date for the award of service connection for CAD, and to an additional month for a temporary total evaluation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to an initial disability rating in excess of 30 percent prior to August 28, 2010, and in excess of 50 percent from August 28, 2010, for service-connected PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to an effective date earlier than September 17, 2007, for the award of service connection for CAD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of appeal concerning the issue of entitlement to additional month for a temporary total evaluation based on hospital treatment in excess of 21 days for service-connected PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The record reflects that in an April 2016 letter, the Veteran withdrew his appeal of the claim for entitlement to higher ratings for service-connected PTSD, to an earlier effective date for service connection of CAD, and to an additional month for a temporary total evaluation based on hospital treatment.  See VBMS, 4/19/16 Correspondence.  Hence, there remains no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review it, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent prior to August 28, 2010, and in excess of 50 percent from August 28, 2010, for service-connected PTSD with dysthymic disorder is dismissed.

The appeal of the issue of entitlement to an effective date earlier than September 17, 2007, for the award of service connection for CAD is dismissed.

The appeal of the issue of entitlement to an additional month for a temporary total evaluation based on hospital treatment in excess of 21 days for service-connected PTSD is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


